DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
	The rejection of claims 16, 26, 32, 39, 43, 49-51 and 54-56 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of applicant’s arguments.  Specifically, applicant has demonstrated that the claimed bacteriophages are related to known phages such as T4 and phi92, and based on that similarity in genomic sequence and based on what is already known about T4 and phi92 phage proteins/genes, one of ordinary skill in the art would be able to determine which areas of the claimed phage genome that can be changed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16, 17, 43, 49, 50 and 52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (a product of 
The claims recite a composition comprising a) at least two bacteriophage selected from the group consisting of (i) a bacteriophage having a genome sequence having at least about 95% sequence identity to SEQ ID NO: 2; (ii) a bacteriophage having a genome sequence having at least about 95% sequence identity to SEQ ID NO: 3; (iii) a bacteriophage having a genome sequence having at least about 95% sequence identity to SEQ ID NO: 4; (iv) a bacteriophage having a genome sequence having at least about 95% sequence identity to SEQ ID NO: 5; and (v) a bacteriophage having a genome sequence having at least about 95% sequence identity to SEQ ID NO: 6; and (b) a buffering agent.  Bacteriophages p0031, p0032, p0033, p0034, p0014 and p0045 are naturally occurring bacteriophages.  
Claim 16 recites an additional element, a buffering agent, which can also be naturally occurring (e.g., bicarbonate or carbonic acid).  However, this additional element fails to integrate the judicial exception into a practical application and does not add a meaningful limitation to the claimed bacteriophages.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As for the combination of bacteriophages (e.g., at least two and at least three), there is no indication in the specification that the mixture of 
Response to Arguments
In the reply dated June 7, 2021, applicant argues that the specification demonstrates that the combination of four bacteriophage has markedly different characteristics than naturally occurring bacteriophage.  In particular, each bacteriophage p0031, p0032, p0033 and p0034 can clear 37%, 27%, 43% and 31%, respectively, of Gram negative Washington E. coli strains evaluated while the cocktail comprising all four of the bacteriophages partially or completely inhibited 58%.  Applicant concludes that the cocktail comprising all four of the bacteriophages showed a markedly different characteristic (improved clearing) when compared to the individual bacteriophages.  Applicant’s arguments have 
As for claims directed to at least two and at least three of the claimed bacteriophages, applicant has not demonstrated that a composition comprising less than four bacteriophages provided improved clearing of a Gram negative bacteria strain.  Applicant’s data showing improved clearing are not commensurate in scope with claim 16.

Allowable Subject Matter
Claims 26, 32, 39, 51 and 53-56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648